DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 
Previous Rejections
Applicants' arguments, filed 16 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 9-10, 12, and 16-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This is a “new matter” rejection. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 (and the dependent claims) has been amended to recite that the antimicrobials are polymerized into a third “polymerized” substance. There is insufficient support for this limitation in the originally filed disclosure. The claims previously recited a “polymerizable” substance is present, and the specification also discloses that such a substance is present (see for example paragraphs [13-14]). Thus, the substance is stated to be a polymerizable substance, which is includes the ability of this substance to still polymerize further, a feature which has been removed from the claims.

Allowable Subject Matter
Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter. The closest prior art is considered to be previously cited Friedmann (US Patent Application Publication 2006/0105000). Friedmann discloses compositions for treating infected skin and mucosal membranes, the composition comprising at least one essential oil in combination with a carrier system (abstract). One example is a wash for pressure sores, and comprises alginate as the carrier and Eucalyptus oil as the essential oil (example 6). Another example is a dressing, and has hyaluronic acid as the carrier in addition to the essential oil (example 7).  Alternative essential oils taught, which can be combined with the above eucalyptus oil, include oil of cinnamon (paragraph [62]) and lemon oil (id.). However, Friedmann does not suggest the microcrystallization or microencapsulation of these essential oils into the treating compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1699